DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 46 and 48 (para [0033]); 18a (specification para [0032]; 52 (para [0034]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 34 is described in the spec, para [0027] as being the distal end of the strap, however, “34” only appears in Fig.2 with a lead line extending to a portion of the base 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The disclosure is objected to because of the following informalities: please see the drawing objections above with respect to the specification; also, in para [0029], line 2-3, the phrase “a base 12 of the pawl 22 may define one wall of the strap aperture” is not clearly described, since the base “12” is not shown or previously disclosed as the “base of the pawl”, but rather the base of the strap device; and in para [0030], line 2, insert –and—before “retain” for proper grammar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zantout et al 2013/0205545 (hereinafter Zantout) in view of Ku 2012/0291231 (hereinafter Ku).
Re Claim 1. (Original)
[at least one toothed portion (514 braid portions)]; the base (512) further comprising: a strap aperture (Fig.27, 542) disposed on the first side of the base (532) proximate to the proximal end of the strap and being dimensioned to accept the distal end of the strap (26); a lock aperture (Fig. 27, within top surface 534) disposed on a second side of the base (534); a pawl (Fig. 27-28; the upper portion of pawl 518/524) extending inwardly from the first side of the base and having a first surface (top pawl 524) facing the strap aperture (542/538) and a second surface (upper surface of upper portion 518) facing the lock aperture (534), the first surface of the pawl comprising a toothed surface (524) to cooperate with the toothed portions of the strap (514); and a pawl lock (520) disposed in the lock aperture (534), the pawl lock (520) having first and second retainers (reversal of parts 560/ 565,575, see Fig. 7-8 embodiment, providing first and second retainers 64,60 on pawl lock 20, to engage base portion lock aperture ledges 72,76 respectively) to engage the lock aperture, where the first retainer (64) is spaced from the second retainer (60) along a length of the pawl lock (20); wherein when the pawl lock is depressed such that the first retainer retains the pawl lock in the lock aperture and the distal end of the strap is inserted into the strap aperture, with the first surface oriented toward the pawl such that the toothed portion of the strap and the toothed surface of the pawl engage, the pawl has sufficient freedom of movement to allow unidirectional movement of the strap through the base,
and wherein when the pawl lock is depressed such that the second retainer retains the pawl lock in the lock aperture, the pawl lock engages the pawl and presses the pawl against the strap.

It would have been obvious to one of ordinary skill in the art to modify the strap of Zantout to include teeth as taught by Ku and further to provide an obvious reversal of parts in the first and second retainer structure as taught in the Fig.7 embodiment of Zantout as discussed above.
Re Claim 8. (Original)
Zantout discloses the flexible locking strap of claim 1, wherein the pawl comprises one side of the strap aperture (Fig. 27-28; the upper portion of pawl 518/524).

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zantout in view of Ku as applied to claim 1 above, and further in view of Harrington 2010/0269548 (hereinafter Harrington)
Re Claim 7. (Original)
Zantout as modified by Ku discloses the flexible locking strap of claim 1, wherein the first surface of the strap comprises a plurality of toothed portions (524), but fails to teach wherein the strap further comprising at least one flexible hinge portion between toothed portions.
Harrington clearly teaches the use of toothed strap portions (26) interrupted by flexible at least one flexible hinge portion (38).
.

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zantout in view of Ku as applied to claim 1 above, and further in view of Vorhis 2018/0201421 (hereinafter Vorhis).
Re Claim 9. (Original)
Zantout as modified by Ku discloses the flexible locking strap of claim 1, but fails to specify wherein the dry flexible plastic is low density polyethylene.
It would have been obvious to one of ordinary skill in the art to modify the strap of Zantout to be comprised of a low density polyethylene as taught by Vorhis to be well known in the field of flexible locking straps and cable ties to provide a strong and flexible strap.

Allowable Subject Matter
Claim 10-19 are allowed.
The prior art of record fails to teach or suggest the first and second straps and base first and second strap apertures, along with the attendant structure as set forth in claim 10. Accordingly, claim 10 and its dependent claims 11-19 define over the prior art of record.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claims 2 and 5 are not found nor suggested in the prior art of record, therefore claim 2 and its dependent claims define over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673




/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675